      Case 2:20-mj-08033-MTM Document 58 Filed 04/03/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. MJ-20-08033-PHX-MTM
10                 Plaintiff,                         ORDER
11   v.
12   Ali Yousif Ahmed Al-Nouri,
13                 Defendant.
14
15         Pending before the Court are two motions by the parties: the government’s Motion
16   to File Excess Pages (doc. 46) as to its Memorandum of Extradition Law and Request for
17   Detention Pending Extradition Hearing, and Defendant’s Motion to File Excess Pages (doc.
18   51) as to the Defendant’s Detention Memorandum. Both parties state that the parties need
19   to exceed the standard seventeen (17) page limitation under Rule 7.2(e) of the Local Rules
20   of Civil Procedure, as incorporated by Rule 47.1 and Rule 12.1(a) of the Local Rules of
21   Criminal Procedure, respectively.
22         With good cause shown, IT IS ORDERED:
23         (1) The government’s Motion to File Excess Pages (doc. 46) is granted.
24         (2) Defendant’s Motion to File Excess Pages (doc. 51) is granted.
25         Dated this 3rd day of April, 2020.
26
27
                                                     Honorable Michael T. Morrissey
28                                                   United States Magistrate Judge
